


110 HR 1186 IH: To promote global energy security through increased

U.S. House of Representatives
2007-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1186
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2007
			Mr. Wilson of South
			 Carolina (for himself and Mr.
			 Israel) introduced the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To promote global energy security through increased
		  cooperation between the United States and India in diversifying sources of
		  energy, stimulating development of alternative fuels, developing and deploying
		  technologies that promote the clean and efficient use of coal, and improving
		  energy efficiency.
	
	
		1.Short titleThis Act may be cited as the United
			 States-India Energy Security Cooperation Act of 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The December 2004
			 National Intelligence Council report entitled Mapping the Global Future
			 in 2020 states that the single most important factor affecting the
			 demand for energy will be global economic growth, especially that of China and
			 India. It is estimated that the current economic growth rate in India is
			 approximately 7 percent of gross domestic product. India will need to double
			 its energy consumption within the next 15 years to maintain steady rates of
			 economic growth.
			(2)The United States
			 and India launched an energy dialogue on May 31, 2005, aimed at building upon a
			 broad range of existing energy cooperation and developing new avenues of
			 collaboration on energy. These efforts will promote increased trade and
			 investment in the energy sector by utilizing resources in the public and
			 private sectors, focusing on oil and gas, power and energy efficiency, new
			 technologies and renewable energy, coal and clean coal technology, and civil
			 nuclear cooperation. In his testimony before the Committee on Foreign Relations
			 of the Senate on July 26, 2005, Under Secretary of Energy David Garman said,
			 The United States and India recognize their mutual interests are best
			 served by working together in a collaborative fashion to ensure stability in
			 global energy markets..
			(3)As the sixth
			 largest energy consumer in the world, India satisfies 70 percent of its oil
			 demand with imports and has embarked on an aggressive oil and gas exploration
			 program. The largest discovery of natural gas in the world in 2002 occurred in
			 India. In 2003, the largest discovery of oil in the world occurred in the state
			 of Rajasthan in India. External funding and investment in the oil and gas
			 industry in India is necessary to maximize recovery from oil fields, but an
			 improved investment environment in India is needed to attract such
			 investment.
			(4)India is the
			 world’s third largest producer of coal and will continue to rely on coal as a
			 major energy source to support expanding industrial and electric power
			 generation needs. However, many of India’s coal-fired plants are inefficient
			 and lack adequate pollution control equipment. In his address to a joint
			 session of the United States Congress on July 19, 2005, Prime Minister of India
			 Manmohan Singh noted the importance of allowing greater access for developing
			 countries to clean coal technologies and of exploring partnerships that
			 encourage more efficient use of hydrocarbon resources.
			(5)India provides a
			 market for United States technologies that promote the clean and efficient use
			 of energy.
			(6)India has announced
			 plans to develop a 5,000,000 ton strategic crude oil reserve, which is expected
			 to be completed by 2009.
			(7)United States
			 energy experts have emphasized the need for the United States to increase
			 collaboration with other countries—
				(A)to develop and
			 deploy energy technologies that will not be pursued absent greater Federal
			 support;
				(B)to increase
			 investment in cooperative international energy research; and
				(C)to expand the
			 global network of strategic petroleum reserves.
				3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to cooperate with
			 India to address common energy challenges, to ensure future global energy
			 security, and to increase the world-wide availability of clean energy;
			(2)to promote
			 dialogue and increased understanding between the United States and India on our
			 respective national energy policies and strategies as an integral part of the
			 expanding strategic partnership between the two countries; and
			(3)to
			 collaborate with India in energy research that fosters market-based approaches
			 to energy security and offers the promise of technological breakthroughs that
			 reduce oil dependency globally.
			4.Assistance to
			 support energy cooperation
			(a)AuthorizationThe
			 President is authorized to establish programs in support of greater energy
			 cooperation between the United States and India.
			(b)ActivitiesAssistance
			 may be provided under this section for cooperation related to—
				(1)research,
			 development, and deployment of clean coal and emission reduction technologies
			 and carbon sequestration projects;
				(2)research,
			 development, and deployment of alternative fuel sources, such as ethanol,
			 bio-mass, and coal-based fuels;
				(3)research,
			 development, and deployment of energy efficiency and renewable energy projects
			 and technologies;
				(4)research related
			 to commercially available technologies that promote the clean and efficient use
			 of energy in India; and
				(5)technical
			 assistance in support of the development by the Government of India of a
			 strategic oil reserve to allow India to cope with short-term disruptions to
			 global oil supplies without causing shocks to India’s market or the global
			 market.
				5.Report on energy
			 cooperation
			(a)In
			 GeneralNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of State shall, in coordination with the Secretary
			 of Energy, submit to the Committee on Foreign Relations and the Committee on
			 Energy and Natural Resources of the Senate and the Committee on Energy and
			 Commerce and the Committee on Foreign Affairs of the House of Representatives a
			 report on energy security cooperation between the United States and
			 India.
			(b)ContentThe
			 report required under subsection (a) shall describe—
				(1)the ways in which
			 the United States and India have cooperated on energy research and development
			 activities;
				(2)joint projects
			 that have been initiated using assistance authorized under section 4, and the
			 contribution such assistance has made to improving global energy security;
			 and
				(3)plans for future
			 energy cooperation and joint projects between the United States and
			 India.
				
